Title: From John Adams to Jacob Samsin, 23 June 1798
From: Adams, John
To: Samsin, Jacob,Branter, George



To the Inhabitants of Washington County in the State of Maryland
GentlemenPhiladelphia June 23 1798

Your Address has been presented to me by your Representative in Congress Mr Craik. When you say that the Government of France is congenial to your own, I pray you Gentlemen to reconsider the subject. The Constitution the Administration, the Laws and their Interpretation in France are as essentially different from ours as the ancient Monarchy. If We may believe Travellers returned from that Country or their own Co. The Pomp of Magnificence, the Profusion of Expence, the proud Usurpation, the domineering Inequality at present in that Country as well as the Prostitution of Morals, and depravation of Manners exceed all that ever was seen under the old Monarchy and form the most perfect Contrast to your own Country in all these respects.
I shall meet with Sincerity any honourable Overture of that nation: but I shall make no more overtures.

John Adams